             Case 5:19-cv-01161 Document 1 Filed 09/25/19 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

REAL VALUE PRODUCTS CORP.                          §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §   CIVIL ACTION NO. 19-1161
                                                   §
GULF COAST PHARMACEUTICALS                         §
PLUS, LLC AND KENNETH B. RITCHEY                   §
                                                   §
               Defendants.                         §


                                    ORIGINAL COMPLAINT

               REAL VALUE PRODUCTS CORP. (“REAL VALUE” or “PLAINTIFF”

hereafter), brings this action against GULF COAST PHARMACEUTICALS PLUS, LLC

(sometimes “GULF COAST” hereafter) and KENNETH B. RITCHEY (sometimes “RITCHEY”

hereafter), Defendants for declaratory judgment of non-infringement of U.S. Patent rights

(sometimes hereafter referenced jointly as “DEFENDANTS”).

                                              I.
                                           PARTIES

       1.      REAL VALUE is a Texas corporation having a principal place of business at 5100

Commerce Way, San Antonio, TX 78218.

       2.      GULF COAST is, on information and belief, a Mississippi Limited Liability

Company, with a principle place of business at 995 North Halstead Rd; Ocean Springs, MS 39564

and who may be served by the registered agent, Business Filings International, Inc., at 645

Lakeland East Drive, #101, Flowood, MS 39564.

       3.      KENNETH B. RITCHEY is, on information and belief, an individual United States

Citizen and resident of Ocean City, Mississippi.



REAL VALUE ‐ ORIGINAL COMPLAINT – PAGE 1
              Case 5:19-cv-01161 Document 1 Filed 09/25/19 Page 2 of 7



                                             II.
                                  JURISDICTION AND VENUE

        4.      This is an action for declaratory judgment, pursuant to 28 U.S.C. § 2201.

        5.      This Court has Jurisdiction over the Claims made herein, at least pursuant to 28

U.S.C. §1332.

        6.      This Court has personal jurisdiction over GULF COAST and RITCHEY, at least in

part because DEFENDANTS have asserted claims and rights against REAL VALUE in this

District and Division, as set forth in more detail hereafter. Venue lies properly within this District

pursuant to 28 U.S.C. § 1391, et seq.

                                               III.
                                              FACTS

        7.      REAL VALUE is involved in the distribution of pharmaceutical and medical device

products.

        8.      REAL VALUE procures products for distribution at least in part from third party

manufacturers or suppliers.

        9.      On 25 September 2019, RITCHEY telephoned Mr. Fred Battah of REAL VALUE

and conducted a conversation with Mr. Battah (“Threat Call”, hereafter).

        10.     During the Threat Call, RITCHEY referred to “Blaine”, on information and belief,

in reference to Blaine Laboratories, Inc. of California.

        11.     During the Threat Call, RITCHEY referred to “you” (addressing Mr. Battah), on

information and belief, referring to Real Value, plaintiff herein.

        12.     During the Threat Call, RITCHEY represented to Mr. Fred Battah that “his

company” (on information and belief, referencing Gulf Coast Pharmaceuticals Plus, LLC.) had an

exclusive distribution contract with “Blaine”.




SPFM L.P. ‐ ORIGINAL COMPLAINT – PAGE 2
              Case 5:19-cv-01161 Document 1 Filed 09/25/19 Page 3 of 7



        13.     During the Threat Call, RITCHEY, on information and belief, at least in part on

behalf of GULF COAST, communicated to Mr. Battah an intent to sue REAL VALUE for buying

pharmaceutical products from “Blaine”.

        14.     On information and belief, Gulf Coast Pharmaceuticals, Inc. was a predecessor

entity of GULF COAST, which was, by public reports, disbanded after federal actions relating to

alleged violations of state or federal pharmaceutical laws.

        15.     Communications, on information and belief, from, or made on behalf of GULF

COAST refer to “Gulf Coast Pharmaceuticals, Inc.”.

        16.     RITCHEY has not affirmatively communicated to REAL VALUE his capacity in

the context of his communications during the THREAT CALL - that he has acted or communicated

solely on behalf of REAL VALUE, as opposed to acting individually in the context of the

THREAT CALL.

        17.     On information and belief, neither RITCHEY nor GULF COAST has any currently,

in-force exclusive distribution agreement with Blaine Laboratories, Inc. of California.

        18.     On information and belief, neither RITCHEY nor GULF COAST has any currently,

in-force agreements of any kind with Blaine Laboratories, Inc. of California.

        19.     REAL VALUE has existing business arrangements for purchasing pharmaceutical

and medical device products from Blaine Laboratories, Inc. of California.

        20.     DEFENDANTS’ efforts and stated intent to disrupt business arrangements between

REAL VALUE and Blaine Laboratories, Inc. of California threatens REAL VALUE’s legitimate

business interests and activities.

        21.     DEFENDANTS’ threats to sue (with the possibility of seeking injunctive as well

as monetary relief) places a cloud over REAL VALUE’s legitimate business activities.




SPFM L.P. ‐ ORIGINAL COMPLAINT – PAGE 3
                Case 5:19-cv-01161 Document 1 Filed 09/25/19 Page 4 of 7



        22.        Any legal action by DEFENDANTS against REAL VALUE would, if made

publicly known, reasonably be expected to disrupt, or at least negatively impact other business

relations of REAL VALUE, not only with Blaine Laboratories, Inc., but other businesses as well.

        23.        Were REAL VALUE to be found to be in violation of the alleged agreement(s)

with Blaine Laboratories, Inc., REAL VALUE could reasonably be expected to have exposed

some of its business associates, including customers, to legal liability and, in turn, REAL VALUE

to claims for indemnity and potential damages.

        24.        The business transactions with which DEFENDANTS seek to interfere have a value

in excess of $75,000.00.

        25.        There exists complete diversity of citizenship amongst the parties to this action.



                                                  IV.
                                                COUNTS

              A.       COUNT I -- DECLARATORY JUDGMENT OF LACK OF TORTIOUS

                                           INTERFERENCE

        26.        REAL VALUE repeats and re-alleges paragraphs 1-25, above, as though fully set

forth herein.

        27.        REAL VALUE is entitled to, and hereby requests a declaratory judgment that there

exist no contractual relations between DEFENDANTS, or either of them, with Blaine

Laboratories, Inc. of California with which REAL VALUE has interfered, or otherwise cognizably

impacted, or in any way has created claims or causes of action on GULF COAST’S behalf as

against REAL VALUE.

        28.        REAL VALUE is entitled to, and hereby requests a declaratory judgment that there

exist no contractual relations between DEFENDANTS, or either of them, with Blaine



SPFM L.P. ‐ ORIGINAL COMPLAINT – PAGE 4
                   Case 5:19-cv-01161 Document 1 Filed 09/25/19 Page 5 of 7



Laboratories, Inc. of California with which REAL VALUE has interfered, or otherwise cognizably

impacted, or in any way has given rise to claims or causes of action on RITCHEY’S behalf as

against REAL VALUE

        29.         REAL VALUE is entitled to, and hereby requests a declaratory judgment that

REAL VALUE has not acted in any manner by which it has tortuously interfered with any

contractual relations between DEFENDANTS, or either of them, and Blaine Laboratories, Inc. of

        30.         REAL VALUE is entitled to, and hereby requests a declaratory judgment that

REAL VALUE has not acted in any manner by which it has tortuously interfered with any

contractual relations between DEFENDANTS, or either of them, and Blaine Laboratories, Inc. of

California.

        31.         REAL VALUE is entitled to, and hereby requests a declaratory judgment that

REAL VALUE will not, by actions heretofore taken, and if continued in the future, will tortuously

interfere with any present contractual relations, if any, between DEFENDANTS, or either of them,

and Blaine Laboratories, Inc. of California.

              B.       COUNT II -- DECLARATORY JUDGMENT OF NO DAMAGES

        32.         REAL VALUE repeats and re-alleges paragraphs 1-31, above, as though fully set

forth herein.

        33.         REAL VALUE is entitled to, and hereby requests a declaratory judgment that

GULF COAST has suffered no injury, nor is entitled to any damages or non-monetary remedy in

relation to any prior act or omission of REAL VALUE.

        34.         REAL VALUE is entitled to, and hereby requests a declaratory judgment that

RITCHEY has suffered no injury, nor is entitled to any damages or non-monetary remedy in

relation to any prior act or omission of REAL VALUE.




SPFM L.P. ‐ ORIGINAL COMPLAINT – PAGE 5
              Case 5:19-cv-01161 Document 1 Filed 09/25/19 Page 6 of 7



                                     JURY TRIAL DEMAND

        35.     Plaintiff hereby demands a trial by jury of all issues so triable.



                                              V.
                                      PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, REAL VALUE, prays that the

court enter judgement against GULF COAST and RITCHEY, jointly and severally, as follows:

        A.      Declaring that no act by or on behalf of REAL VALUE has tortiously interfered

with any present or prospective contractual relationship between GULF COST and Blaine

Laboratories, Inc. of California.

        B.      Declaring that no act by or on behalf of REAL VALUE has tortiously interfered

with any present or prospective contractual relationship between RITCHEY and Blaine

Laboratories, Inc. of California.

        B.      Declaring that no activity now or heretofore carried out by, or on behalf of REAL

VALUE infringes, either directly or indirectly, either literally or under any application of the

doctrine of equivalents, any valid claim (if any) of any ‘169 Patent.

        C.      Declaring that no past or present activity of REAL VALUE, if repeated in the

future, will give rise to claims relating to present contractual relations between GULF COAST

and Blaine Laboratories, Inc. of California.

        D.      Declaring that no past or present activity of REAL VALUE, if repeated in the

future, will give rise to claims relating to present contractual relations between RITCHEY and

Blaine Laboratories, Inc. of California.

        E.      Declaring REAL VALUE is not liable for any monetary damages to GULF COST

for any prior act or omission by or on behalf of REAL VALUE.



SPFM L.P. ‐ ORIGINAL COMPLAINT – PAGE 6
              Case 5:19-cv-01161 Document 1 Filed 09/25/19 Page 7 of 7



        F.      Declaring REAL VALUE is not liable for any monetary damages to RITCHEY

for any prior act or omission by or on behalf of REAL VALUE.

        G.      Declaring GULF COST is not entitled to any equitable relief in relation to any

prior act or omission by or on behalf of REAL VALUE.

        H.      Declaring RITCHEY is not entitled to any equitable relief in relation to any prior

act or omission by or on behalf of REAL VALUE.

        I.      For such other and further relief to which REAL VALUE shows itself to be justly

entitled, based on future-proffered evidence and applicable law and equities.




                                              Respectfully Submitted

                                              By:    /s/ David G. Henry, Sr.
                                                     David G. Henry, Sr.
                                                     State Bar No. 09479355
                                                     dhenry@grayreed.com
                                                     1300 Post Oak Blvd., Suite 2000
                                                     Houston, Texas 77056
                                                     (713) 986-7000
                                                     (713) 986-7100 (Facsimile)
                                                     GRAY REED & MCGRAW, P.C.

                                                     ATTORNEY FOR PLAINTIFF,
                                                     REAL VALUE PRODUCTS CORP.




SPFM L.P. ‐ ORIGINAL COMPLAINT – PAGE 7
